In an action for an injunction, the appeal is from so much of an order as (1) strikes out certain denials from appellants’ answer as sham and frivolous, with leave to serve an amended answer pleading invalidity of respondent’s zoning ordinance as an affirmative defense, (2) strikes from said answer the first and second affirmative defenses, and (3) denies appellants’ cross motion for judgment on the pleadings and summary judgment. Order affirmed, with $10 costs and disbursements. No opinion.
Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.